Case 5:20-cr-00145-H-BQ Document 329 Filed 03/08/21                Page 1 of 1 PageID 734



                            UNITED STATES DISTRICT COURT
                            NORTHERN DISTRICT OF TEXAS
                                 LUBBOCKDTVISION

UNITED STATES OF AMERICA,
     Plaintiff,

                                                           NO. 5:20-CR-145-08-H

JACOB ANTHONY MOLINA (8),
  Defendant.


                  ORDER ACCEPTING REPORT AND RECOMMENDATION
                     OFTTM UMTED STATES MAGISTRATE JUDGE
                           CONCERNING PLEA OF GUILTY

         After reviewing all relevant matters of record, including the Notice Regarding Entry

of a Plea of Guilty, the Consent of the Defendant, and the Report and Recommendation

Conceming Plea of Guilty of the United States Magistrate Judge, and no objections theleto

having been filed within fourteen (14) days of service in accordance with 28   u.s.c.

$   636OXl), the undersigned District Judge is of the opinion that the Report and

Recommendation of the Magistrate Judge conceming the Plea of Guilty is conect, and it is

hereby accepted by the   court. Accordingly, the court   accepts the plea of guilty and

Defendant is hereby adjudged guilty.

          Sentence will be imposed in accordance with the court's scheduling order.

          SO ORDERED.

          oateauarcl    (   ,   zozt



                                             J       WESLEY       DRIX
                                                     D STATES DISTRICT ruDGE
